                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA



721 BOURBON, INC.                                   CIVIL ACTION


VERSUS                                              NO. 19-9069-WBV-MBN


WILLIE’S CHICKEN SHACK, LLC, ET AL.                 SECTION D(5)



                                          ORDER


    Before the Court is Defendant’s Motion for Reconsideration1 of this Court’s Order

and Reasons issued on February 6, 2020, granting Plaintiff’s Motion to Dismiss.2

Plaintiff’s Motion for Reconsideration is opposed.3 After careful consideration of the

parties’ memoranda and the applicable law, the Motion for Reconsideration is

DENIED.

    I.      FACTUAL BACKGROUND

    In light of the fact that trial of this matter is less than one week away, and to

promote judicial economy and preserve judicial resources, the Court adopts the

Factual Background as written in its February 6, 2020 Order.4




1 See R. Doc. 138.
2 See R. Doc. 128, granting R. Doc. 16.
3 See R. Doc. 153.
4 See R. Doc. 128.
    II.     LEGAL STANDARD

    Federal Rule of Civil Procedure 54(b) allows parties to seek reconsideration of

interlocutory orders and authorizes a district court to revise any order at any time

before the entry of a judgment adjudicating all the claims and all the parties’ rights

and liabilities.5 Under Rule 54(b), the Court is “free to reconsider and reverse its

decision for any reason it deems sufficient, even in the absence of new evidence or an

intervening change in or clarification of the substantive law.”6 This rule reflects the

inherent power of the district court to afford relief from interlocutory judgments as

justice requires.7

    III.    ANALYSIS

    Following the issuance of that Order, Defendants filed this Motion for

Reconsideration. In its Motion for Reconsideration, Defendants argue that the Court

failed to accept Defendants’ well-pleaded allegations as true and in the light most

favorable to the non-moving party.8 Defendants further argue that the Court’s ruling

is inconsistent with a ruling from another court of the Eastern District of Louisiana,

which could create inconsistent decisions within the Eastern District.9 Plaintiffs have

filed a Memorandum in Opposition to Defendant’s Motion.10




5 See Austin v. Kroger Texas, L.P., 864 F.3d 326, 336 (5th Cir. 2017).
6 Id., internal quotation marks and citation omitted.
7 See id. at 337.
8 See R. Doc. 138.
9 See id.
10 See R. Doc. 153.
       In the February 6, 2020 Order, this Court states that a court must accept all

well-pleaded facts as true, viewing them in the light most favorable to the plaintiff.11

It further states that a court, however, is not bound to accept as true conclusory

allegations, unwarranted factual inferences, or legal conclusions.12 This was the

analysis undertaken by the Court.

       In its Motion for Reconsideration, Defendants argue that the Court did not

accept all well-pleaded facts as true and, further, that the Motion to Dismiss was

erroneously granted. In support of that argument, Defendants offered that another

court in the Eastern District has allowed “nearly identical claims” involving Willie’s

Chicken Shack to survive a motion to dismiss.13 The Court notes that Defendants did

not reference the case it now relies on in support of its Motion for Reconsideration in

its original response in Opposition to Plaintiff’s Motion to Dismiss even though

defense counsel in this action represented the same party in that matter—Aaron

Motwani, owner of the Willie’s Chicken Shack chain—thus apparently aware of that

decision. The Court will not draw any inferences from Defendants’ failure to initially

bring that case to the Court’s attention. Instead, the Court has taken the opportunity

to review that Order in an effort to determine whether Defendants’ Motion for

Reconsideration should be granted. In the pre-trial conference held with counsel in

this matter, the Court noted, and Defendants agreed, that an Order from another




11 Citing Gines v. D.R. Horton, Inc., 699 F.3d 812, 816 (5th Cir. 2012) (quoting In re Katrina Canal
Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007)).
12 Citing Plotkin v. IP Axess Inc., 407 F.3d 690, 696 (5th Cir. 2005).
13 See R. Doc. 138, citing Motwani v. Wet Willies Mgmt. Corp., No. CV 17-2060, 2017 WL 3311246, at

*6–7 (E.D. La. Aug. 3, 2017).
section of this Court has no controlling authority on this Court. Indeed, a fair reading

of the Motwani Order14 highlights factual differences between the two cases.

Defendants argue that these Orders may lead to inconsistencies within the Eastern

District. Contrary to Defendants’ arguments, the Court’s ruling will not lead to

inconsistent results. The February 6, 2020 Order granting Plaintiff’s Motion to

Dismiss relied on a correct legal analysis, the same legal analysis relied on by

Defendants and, in fact, the same legal analysis relied on in the Motwani Order,15

which Defendants cite in support. Regardless, the possibility of inconsistencies within

the Eastern District, alone, is not a sufficient basis to grant Defendant’s Motion for

Reconsideration.

          Accordingly,

          IT IS HEREBY ORDERED that the Motion for Reconsideration (R. Doc. 138)

is DENIED.

          New Orleans, Louisiana, March 3, 2020.




                                               ______________________________
                                               WENDY B. VITTER
                                               United States District Judge




14   See Motwani, No. CV 17-2060, 2017 WL 3311246 (E.D. La. Aug. 3, 2017).
15   See id.
